t c summary opinion united_states tax_court stephen j roling and peggy a roling petitioners v commissioner of internal revenue respondent docket no 15224-99s filed march stephen j roling and peggy a roling pro sese george w bezold for respondent dean special_trial_judge this case is before the court on petitioners' motion for litigation and administrative costs filed pursuant to sec_7430 and rule this case was filed pursuant to the provisions of sec_7463 of the internal_revenue_code as in effect at the time the petition was filed unless otherwise indicated all other section references are to the internal_revenue_code in effect for the year at issue - - all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority background respondent filed a response to petitioners’ motion in which he agrees that petitioners a have substantially prevailed with respect to the amount in controversy and b meet the net_worth requirements as provided by law respondent does not agree that petitioners have substantially prevailed on the most significant issue in the case have exhausted their administrative remedies have not unreasonably protracted the administrative or court proceedings or have claimed a reasonable amount of costs more importantly respondent argues that his positions in the administrative and court proceedings were substantially justified the parties have not reguested a hearing in this case and the court concludes that a hearing is not necessary to decide this motion see rule a accordingly the court decides the motion after consideration of the petition the stipulation of settlement petitioners' motion for litigation and administrative costs respondent's response to the motion and petitioners' response to respondent's response to the motion petitioners resided in bellevue iowa at the time they filed their petition the examination timber expenditures stephen roling petitioner operates a logging business as a sole_proprietor as part of his business petitioner enters into right to cut contracts with landowners the contracts allow petitioner to enter onto the land to cut specifically identified trees within a certain time frame usually from to months petitioner does not actually cut the timber until he has a buyer for it the buyer a lumber mill picks up the cut trees from the landowner's property typically petitioner makes a payment of percent of the contract_price downpayment at the time the contract is signed and the balance is paid at the time the timber is cut the landowner retains ownership of the trees until the contract is paid in full petitioner a cash_basis taxpayer deducted the downpayments on the contracts to cut in the year the payments were made upon examination of petitioners' federal_income_tax return for the internal_revenue_service irs determined that petitioners' contract downpayments were not currently deductible it was respondent's position at the examination that the contract payments must be capitalized into inventory to match q4e- expenditures with income in the same taxable_period the adjustment proposed was to disallow the deduction in of downpayments on five contracts identified by petitioner as signed in where it appeared the trees were not cut and sold by him until unreported income during the examination of petitioners' return for petitioner advised the examining agent that he had some income that was not reported on the return the examining agent performed a source and application of funds analysis that indicated petitioners had spent dollar_figure more than reported funds available petitioner explained that he had sold a tractor that cost dollar_figure for dollar_figure and he recalled getting a dollar_figure loan from his brother consideration by appeals_division petitioners' argument that their lack of ownership in the trees precluded them from having an inventory and their explanation for the unreported income were not accepted by the examiner petitioners took their case to the appeals_division of the irs appeals in appeals petitioners were represented by an enrolled_agent eba through whom they argued that as owners of an economic_interest in timber they were entitled as lessees to deduct the payments at issue in the year paid_by a letter dated april - - petitioners' eba sent to appeals a copy of a handwritten note as evidence of a loan of dollar_figure from petitioner's father to them in july of on date appeals issued the notice_of_deficiency in this case containing the dollar_figure adjustment denying the timber contract downpayment deduction the unreported income adjustment of dollar_figure and the adjustment determining an accuracy-related_penalty under sec_6662 post--appeals the petition was filed with the court on date and by notice dated date was set for trial at the court's des moines trial session beginning on date petitioners retained counsel to represent them in this matter counsel for the parties discussed the timber cutting contracts and the unreported income issues for a period of weeks counsel for the parties agreed that inventorying was not appropriate treatment for petitioners' timber payments during their discussions counsel for petitioners provided respondent's counsel with documentation showing that with respect to two of the five contracts trees were cut and sold in since the income for the sale of the trees was reported in the same year as the deduction of the downpayment the adjustment for the two contracts totaling dollar_figure was conceded by respondent's counsel as part of the overall settlement petitioners agreed that the -- - dollar_figure of payments for the other three contracts are not deductible and must be capitalized counsel for petitioners submitted to respondent's counsel unsworn and on date sworn statements from petitioner and his father as evidence of the date loan to petitioners petitioners also submitted petitioner's father's federal_income_tax return for bank records of petitioner's father from were unavailable as part of the overall settlement respondent conceded the unreported income adjustment and the accuracy-related_penalty in june of on date the court filed the parties' stipulation of settlement in which it is agreed that there is a deficiency in income_tax due from petitioners for in the amount of dollar_figure since respondent conceded the unreported income item the deficiency necessarily relates to a portion of the timber contract downpayment adjustment discussion we apply sec_7430 as most recently amended by congress in the irs restructuring and reform act of rra publaw_105_206 112_stat_685 however the amendments made by rra to sec_7430 apply only to costs incurred or services performed after date id pincite to the extent the claimed costs were incurred on or before date we shall apply sec_7430 as amended by the taxpayer_relief_act_of_1997 tra publaw_105_34 secs 111_stat_1038 requirements under sec_7430 under sec_7430 a judgment for litigation costs incurred in connection with a court_proceeding may be awarded only if a taxpayer is the prevailing_party has exhausted his or her administrative remedies within the irs and did not unreasonably protract the court_proceeding sec_7430 and b similarly a judgment for administrative costs incurred in connection with an administrative_proceeding may be awarded under sec_7430 a only if a taxpayer is the prevailing_party and did not unreasonably protract the administrative_proceeding sec_7430 and b a taxpayer must satisfy each of the respective requirements in order to be entitled to an award of litigation or administrative costs under sec_7430 see rule e upon satisfaction of these requirements a taxpayer may be entitled to reasonable costs incurred in connection with the administrative or court_proceeding see sec_7430 and c and to be a prevailing_party the taxpayer must substantially prevail with respect to either the amount in controversy or the most significant issue or set of issues presented and satisfy the applicable net_worth reguirement see sec_7430 a - - respondent concedes that petitioner has satisfied the requirements of sec_7430 a petitioner will nevertheless fail to qualify as the prevailing_party if respondent can establish that respondent's position in the administrative and court proceedings was substantially justified see sec_7430 b substantial justification the commissioner's position is substantially justified if based on all of the facts and circumstances and the legal precedents relating to the case the commissioner acted reasonably see 487_us_552 89_tc_79 affd 861_f2d_131 5th cir in other words to be substantially justified the commissioner's position must have a reasonable basis in both law and fact see pierce v underwood supra 900_f2d_655 3d cir affg in part and revg in part on other grounds 92_tc_510 a position is substantially justified if the position is justified to a degree that could satisfy a reasonable person pierce v underwood supra pincite construing similar language in the equal_access_to_justice_act thus the commissioner's position may be incorrect but nevertheless be substantially justified 'if a reasonable person could think it correct' 108_tc_430 quoting pierce v underwood supra pincite n the relevant inguiry is whether the commissioner knew or should have known that his position was invalid at the onset 55_f3d_189 5th cir affg tcmemo_1994_182 we look to whether the commissioner's position was reasonable given the available facts and circumstances at the time that the commissioner took his position see maggie management co v commissioner supra pincite 85_tc_927 the fact that the commissioner eventually concedes or even loses a case does not establish that his position was unreasonable see 931_f2d_1044 5th cir 92_tc_760 however the commissioner's concession remains a factor to be considered see 100_tc_457 affd in part revd in part and remanded on another issue 43_f3d_172 5th cir as relevant herein the position_of_the_united_states that must be examined against the substantial justification standard with respect to the recovery_of administrative costs is the position taken by the commissioner as of the date of the notice_of_deficiency see sec_7430 b the position_of_the_united_states that must be examined in light of the substantial - justification standard with respect to the recovery_of litigation costs is the position taken by the commissioner in the answer to the petition see 930_f2d_759 9th cir affg an unpublished decision of this court 861_f2d_131 5th cir ordinarily we consider the reasonableness of each of these positions separately see huffman v commissioner 978_f2d_1139 9th cir affg in part revg in part and remanding on other issues tcmemo_1991_144 there was no answer filed in this case see rule b there is however no indication that respondent's position changed between the issuance of the notice_of_deficiency and the partial concession by respondent's counsel the issue of whether respondent's positions in the underlying proceedings were substantially justified shall be addressed first in order to decide whether a position of respondent was substantially justified we must review the substantive merits of the case reasonable basis in fact petitioners do not suggest that respondent applied the wrong legal standard in taking a position on their documentation of the loan in as an explanation of apparent unreported income petitioners argue that respondent's position on the adjustment was not reasonable in fact based on the evidence they presented as to that argument respondent asserts that it was incumbent upon petitioners to substantiate the fact and amount of the loan it is reasonable according to respondent not to concede an adjustment until he has received and verified adequate substantiation for the item in question he therefore concludes that as to the unreported income adjustment his position was reasonable when taken and appropriately conceded when substantiation was provided to appeals petitioners argue that they provided to appeals a copy of a loan document that verifies a dollar_figure loan received by them from petitioner's father mere presentation of a note or loan document may not be sufficient evidence of the existence of such a loan see sullivan v commissioner tcmemo_1985_217 further documentation and testimony might be reguired see kim v commissioner tcmemo_2000_83 coutsoubelis v commissioner tcmemo_1993_457 facuseh v commissioner tcmemo_1988_10 mahigel v commissioner tcmemo_1983_529 adams v commissioner tcmemo_1980_398 it is reasonable for respondent to make an adjustment for an item and refuse to concede the adjustment until he has received and verified petitioners’ substantiation for the amount adjusted see beecroft v commissioner tcmemo_1997_23 simpson financial servs inc v commissioner tcmemo_1996_317 mcdaniel v commissioner tcmemo_1993_148 we are persuaded that respondent's position on the unreported income issue was reasonable respondent's position was based on petitioners' failure to fully account for the item further the issue was settled within a reasonable period after petitioners gave sufficient information to respondent see 854_f2d_263 7th cir affg tcmemo_1987_52 842_f2d_1005 8th cir affg tcmemo_1986_277 740_f2d_843 llth cir mcdaniel v commissioner supra reasonable basis in law according to petitioners respondent unreasonably determined that they were not entitled to current deductions for downpayments on right to cut timber contracts petitioners argue that the payments on the timber contracts were either amounts subject_to regular depletion deductions or depletable advanced royalty payments deductible for in the case of timber taxpayers are allowed as a deduction in computing taxable_income a reasonable allowance for depletion under regulations prescribed by the secretary see sec_611 in the case of standing timber the depletion must be computed solely upon the adjusted_basis of the property see sec_1 l a income_tax regs the depletable basis applicable to timber is contained in sec_1_611-3 income_tax regs which - - describes the cost_basis provided by sec_612 which in turn describes an adjusted_basis provided by sec_1011 the adjusted cost_basis under sec_1011 for determining gain_or_loss from the sale of property is the cost_basis or other basis determined under sec_1012 adjusted as provided by sec_1016 annual depletion deductions are allowed only to the owner of an economic_interest in standing timber see 287_us_551 648_f2d_653 9th cir sec_1_611-1 income_tax regs for purposes of this discussion it is assumed that petitioners' right to cut contracts made them owners of economic interests in timber in the year at issue see 33_fedclaims_384 as owners of economic interests in timber petitioners would as they contend be entitled to depletion deductions that would not however change the result in this case because the depletion of timber takes place at the time timber is cut not at the time of payment sec_1_611-3 income_tax regs to the extent that depletion is allowable ina year with respect to timber the products of which are not sold during the taxable_year the depletion allowable is included as an item of cost in the closing_inventory of such products for such year id since with respect to three of the contracts at issue petitioners did not cut the timber in the year that the downpayment was made they were not entitled to a current depletion deduction for the payment under regulations provided by the secretary advanced_royalties in the case of mineral deposits and standing timber may be the subject of depletion deductions sec_1_612-3 income_tax regs an advanced royalty is a required_payment of royalties on a specified number of units of timber annually whether or not cut within the year that may be applied against the royalties on the timber thereafter cut see sec_1 b income_tax regs the facts in the record of this case are not sufficient to support the treatment of petitioners' downpayments as advanced_royalties the timber contracts are not part of the record there is no evidence that petitioners' downpayments were based on a specified number of units of timber or that the downpayments were capable of being applied to any future royalties and there were no annual payments from the facts available in the record we are unable to find that petitioners were entitled to treat their downpayments on timber contracts as advanced_royalties even if petitioners’ payments did constitute advanced_royalties we find no authority for their current deductibility by petitioners sec_1_612-3 income_tax regs allows -- - in certain circumstances the payee receiving the advanced royalty payments on standing timber to take a depletion deduction from his gross_income in the year the payments are made and sec_1_612-3 income_tax regs allows the payer of amounts under a minimum_royalty_provision to deduct them when paid but only in connection with mineral_property petitioners’ payments are not described in sec_1 b or income_tax regs and their downpayments must be capitalized sec_1_631-2 income_tax regs requires that amounts paid for timber cutting rights be treated as the cost of timber and constitute part of the lessee's depletable basis of the timber irrespective of the treatment accorded such payment in the hands of the lessor once petitioners' counsel presented to respondent's counsel sufficient evidence that two of the contracts represented situations where the timber was cut in the same year the payments were made respondent conceded the issue within a reasonable_time see harrison v commissioner supra pincite ashburn v united_states supra 842_f2d_1005 8th ‘generally sec_162 requires that an item be paid_or_incurred and the benefit exhausted during the taxable_year to be a business deduction where the value of the item extends beyond the taxable_year that is evidence that the expenditure is a cost of acquisition a capital item see 224_f3d_874 8th cir affg in part and revg in part sub nom 112_tc_89 731_f2d_1181 5th cir see also sec_1_461-1 income_tax regs -- - cir mcdaniel v commissioner tcmemo_1993_148 we find that respondent's positions on the disputed issues were reasonable positions sufficiently supported by the facts and circumstances in petitioner's case and the existing legal precedent see 487_us_552 because we find respondent's positions to have been reasonable we cannot find petitioners to be prevailing parties and their motion will therefore be denied because we find that petitioners are not prevailing parties we do not address the other issues raised by respondent to reflect the foregoing an appropriate order and decision will be entered
